Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 12-14 and 16-24 are allowed.
Cancellation of claim 15 is sufficient to overcome the previously made rejection under 35 USC § 112 and applicant’s arguments have been considered and are persuasive.
Regarding claims 1 and 14, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
the system further comprises a control module configured to control the automatic valve station; wherein the automatic valve station includes a first valve that is configured to shut off the first supply line in response to the monitoring unit detecting the first components that include a component which contaminates the sensor, and a second valve that is configured to shut off the second supply line when the monitoring unit has detected the first components.
Claims 3-9, 12, 13 and 19-22 are also allowed for further limiting claims 1 and 14.

Regarding claim 18, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the monitoring unit includes a unit that ionizes gas that is to be analyzed, and the system further comprises a control unit that is configured to change an ionization voltage of the unit that ionizes in conjunction with switching between the first supply line and the second supply line.
Claims 19-22 are also objected to for their dependence on claim 18.


wherein the measuring includes a first mode in which the first gas supplied by the automatic valve station via the first supply line is measured at a first ionization voltage; and a second mode in which the second gas supplied via the second supply line is measured at a second ionization voltage, which is lower than the first ionization voltage, for a longer time than in the first mode.
Claim 24 is also allowable for further limiting allowed claim 23. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         


/SON T LE/               Primary Examiner, Art Unit 2863